In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00055-CR
                            ____________________

                 HOCKEEM JAMAL JEFFERSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-15402
________________________________________________________              _____________

                          MEMORANDUM OPINION
      In this appeal, counsel for the appellant filed a brief stating that there are no

arguable points of error that would allow the appellant, Hockeem Jamal Jefferson,

to obtain relief from his conviction; after reviewing the record, we conclude that no

arguable issues support Jefferson’s appeal. See Anders v. California, 386 U.S. 738,

744 (1967).

      In carrying out a plea bargain agreement, Jefferson pled guilty to

burglarizing a habitation. See Tex. Penal Code Ann. § 30.02(a)(3) (West 2011).

                                          1
Under the terms of Jefferson’s plea agreement, the trial court deferred the

adjudication of Jefferson’s guilt, placed Jefferson on community supervision for

ten years, and assessed a fine of $750.

      Subsequently, by motion, the State asked the trial court to revoke its

community supervision order and to find Jefferson guilty of burglarizing a

habitation. After a hearing, the trial court found that Jefferson violated one of the

terms of its deferred adjudication order, found that Jefferson was guilty of

burglarizing a habitation, and then sentenced Jefferson to twenty years in prison.

      On appeal, Jefferson’s counsel filed a brief, which presents counsel’s

professional evaluation of the record and concludes Jefferson’s appeal is frivolous.

See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). We granted an extension of time to allow Jefferson to file a pro se brief, but

he did not do so. While awaiting Jefferson’s response, the trial court corrected a

clerical error in the judgment and removed a fine that was not pronounced when

Jefferson was sentenced.

      After reviewing the appellate record, and in light of the trial court’s

correction of the clerical error in its judgment, we agree with counsel’s conclusion

that no arguable issues support Jefferson’s appeal. Consequently, we need not

order the appointment of new counsel to re-brief Jefferson’s appeal. Cf. Stafford v.

                                          2
State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). Because no arguable issues

support Jefferson’s appeal, we affirm the trial court’s judgment. 1

      AFFIRMED.




                                                     _________________________
                                                           HOLLIS HORTON
                                                               Justice

Submitted on September 16, 2013
Opinion Delivered October 30, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




      1
        Jefferson may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3